     Case: 1:19-cv-03248 Document #: 37 Filed: 12/03/19 Page 1 of 1 PageID #:137

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Kisu Seo
                                     Plaintiff,
v.                                                     Case No.: 1:19−cv−03248
                                                       Honorable Mary M. Rowland
H Mart Midwest Corp., et al.
                                     Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, December 3, 2019:


        MINUTE entry before the Honorable Mary M. Rowland: Status and motion
hearing held. Plaintiff requests to conduct limited discovery prior to responding to
defendant's motion to dismiss. Discovery sought is limited to whether defendants are joint
employers of Plaintiff specifically, decision regarding his hiring, his training in CA, his
being assigned to work at locations in MI and IL. Plaintiff to issue narrowly tailored
discovery requests to Defendants by 12/17/19. Defendants to respond by 1/17/20. The
following briefing is set on Defendant's motion to dismiss [34]: Plaintiff's response is due
2/7/20. Defendant's reply is due 2/21/20. The Court will rule by mail. Mailed notice. (dm,
)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
